Exhibit 10.1

 

ASSIGNMENT OF MEMBERSHIP INTERESTS

 

Michael Silva, Marlon Berrett, and Harry L. “Pete” Peterson (collectively, the
“Members”) are the sole owners of all of the outstanding membership interest in
and to DPAT-1, LLC (the “Membership Interest”). The Members hereby assign,
transfer and convey to Dental Patient Transition, Inc. all of the Membership
Interest in DPAT-1, LLC so that immediately after this assignment is effective
Dental Patient Transition, Inc. will be the sole member of DPAT-1, LLC, a Utah
limited liability company. In addition, to the extent that the Operating
Agreement of DPAT-1, LLC contains restrictions on the transferability of the
Membership Interest, the parties hereby waive those restrictions with respect to
this transaction.

 

 

EFFECTIVE the 22nd day of January, 2007.

 

 

/s/ Michael Silva

 

/s/ Marlon R. Berrett

Michael Silva

 

Marlon R. Berrett

 

 

 

 

 

/s/ Harry L. Peterson

 

Harry L. “Pete” Peterson

 

 

Dental Patient Transition, Inc. hereby accepts the foregoing assignment. Dental
Patient Transition, Inc. further agrees that Dental Patient Transition, Inc.
shall hereby become a party as a Member to the First Amended and Restated
Operative Agreement of DPAT-1, LLC, as amended from time to time.

 

 

EFFECTIVE the 22nd day of January, 2007.

 

 

 

Dental Patient Transition, Inc.

 

 

 

 

 

By:

/s/ Marlon R. Berrett

 

 

Marlon R. Berrett, President

 

 

AGREED AND APPROVED:

 

DPAT-1, LLC

 

 

By:

/s/ Marlon R. Berrett

 

Marlon R. Berrett, President of Dental

 

Cooperative, Inc., the Manager

 

 

 